


--------------------------------------------------------------------------------

 
LICENSE AGREEMENT


THIS AGREEMENT is made effective this 4th day of May, 2017(the "Effective Date")


BETWEEN:


Affordable Green Washington LLC.


(the "Licensor")


-AND-


Pacificorp Holdings, Ltd.


(the "Licensee")


(collectively, the "Parties")


WHEREAS:


A.
The Licensor owns certain Products and Brands, know-how, trade-secrets relating
to the  medical and recreational Marijuana Industry.



B.
The Licensee desires a license to use, further develop and commercially exploit
the Licensor's Products and Brands.



C.
The Licensor has agreed to grant an exclusive license to the Licensee for the
use and to further development, and commercial exploitation of the Licensor's
Products and Brand, upon terms and conditions set forth herein.



NOW THEREFORE, IN CONSIDERATION of entering into this Agreement, the mutual
covenants, conditions and agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties covenant and agree as follows:


1.  DEFINITIONS


Wherever used in this Agreement, the following words and terms shall have the
respective meanings ascribed to them as follows:


"Accounting Period" means the period commencing on the 1st day of the previous
month and the last day of the previous month.


1

--------------------------------------------------------------------------------

"Accrued" means when payment is received by the Licensee or is to accrue on
record pursuant to their accounting system.


"Agreement" means this License Agreement, and includes authorized amendments and
schedules, if any;


"Certification" means a sworn or affirmed statement under oath in the form of
Schedule A to this Agreement.


"Confidential Information" means all information, in whatever form, that is not
generally available to third parties or the public, including without
limitation, all research, data, specifications, technical information, devices,
concepts, compilations, programs, designs, tooling, plans, drawings, prototypes,
models, documents, recordings, instructions, manuals, papers, business practices
and strategies, financial information, business plans, know-how including, but
not limited to the Know-How, inventions (whether patentable or not), techniques,
processes, methods of doing business, software, personnel data, contracts,
purchase requirements, forecasts and market strategies, data on equipment sold
and serviced, plans production processes, product specifications and formulas,
methods, technical and product bulletins, surveys, research and development
programs, sales reports, or other materials, of any nature or embodiment
whatsoever written or otherwise, relating to same, as well as the existence of
this Agreement and its terms and conditions.


Confidential Information does not include any information which is publicly
available at the time of disclosure or subsequently becomes publicly available
through no fault of the recipient party, or is rightfully acquired by the
recipient party from a third party who is not in breach of an agreement to keep
such information confidential;


"Effective Date" means, Date of signing this Agreement


 "Improvements" means, improvements, modifications and further developments
relating to the Licensed Products including, any inventions including, but not
limited to, trademarks, copyrights, patents, or any other form of intellectual
property.


"Know-How" means the information relating to, Product processing, the Packaging
and the Trade-Secrets of the Licensor relating to the Licensed Products.


"Net Sales Price" means Licensee's invoice price for all Licensor's Products.


"Licensed Use" means the right to use and commercially exploit theLicensor's
Products under the terms of the License.


"Licensor's Products" means any product or service made, used, sold, offered for
sale, or otherwise distributed by the Licensee that includes the Licensor's
Products.


"Sale" means every disposition or provision of goods or services to a person at
arm's length or not at arm's length, from the for any consideration, including
renting, leasing, lending and bartering of any product or service involving the
use of the Products and or Brands.


"Sales Revenue" means the total income or value, whichever is higher, net of
trade discounts, excise and sales taxes, returns and allowances, in accordance
with generally accepted accounting
principles. If a product or service is sold or disposed other than at arm's
length, or is bartered for other goods, then the Sales Revenue is deemed to be a
typical recent price or reasonable price of such a product or service, or their
equivalent, whichever is higher.


"Exclusive" means that the right granted solely to the Licensee for the Licensed
Use, and that the Licensor will not, subject to the conditions specified in this
Agreement, grant to any third party, any rights which would overlap the rights
granted to the Licensee.  The Licensor however reserves the full right to use
the Technology and its Improvements for its own purposes and exploitation.


 "Territory" means, The State of Washington.


"Trade-Secrets" means written or oral information, including formulae, patterns,
compilations, programs, devices, methods, know-how including, but not limited to
Know-How, techniques, process or business information that derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and is the subject of efforts that
are reasonable under the circumstances to maintain its secrecy.


2

--------------------------------------------------------------------------------

2.  GRANT AND TERM OF THE LICENSE


GRANT


Subject to the terms of this Agreement, the Licensor hereby grants to the
Licensee the Sole Right to the Products and Brands for the Licensed Use in the
Territory and the Sole Right, to sell and distribute, to improve, modify and
further develop the Products and Brands for the Licensed Use in the Territory.


2.1  The Licensee shall promptly disclose to the Licensor the suggested
improvements it may develop or discover or acquire during the term of this
Agreement, and is subject to the approval of the Licensor.


2.2  The Licensee understands and agrees that all of the improvements and
discoveries developed or incurred by the Licensee from the date of this
agreement belong to the Licensor during the term of this Agreement.


2.3  The Licensee agrees to incorporate into all contracts, with all of its
employees and contractors, with a provision that all the improvements discovered
or acquired during the term of this Agreement be assigned to the Licensor.  The
Licensee understands and agrees that upon the request of the Licensor the
Licensee shall provide to the Licensor the Certification that they have complied
with this obligation.


2.4  The Licensor shall grant to the Licensee the right to use the improvements
in respect of the Licensed Use.

2.5  The Licensee agrees to execute all necessary documents and provide
assistance during and subsequent to the term of this Agreement, to enable the
Licensor to perfect and maintain its right, title and interest in and to all
Improvements, to the Products and Brands including the preparation and filing of
any trademarks, copyrights, patents or any other form of intellectual property
protection.


2.6  The Licensee shall make best efforts to use, promote, market, sell,
improve, development, modify and otherwise commercially exploit the Products and
Brands of the Licensors' Products.


3.     TERM


3.1    This Agreement shall become effective upon execution, and shall remain in
effect for a
period of Ten (10) years and maybe extended for an additional Ten (10) years at
the sole discretion of the Licensor


4.      TERITTORIES


4.1 The Parties mutually agree that the initial territory covered by the License
Agreement be limited to the State of Washington.


4.2 The Licensee will also have the first right of refusal on a case by case and
State by State basis to the exclusive marketing, distribution and consulting
service model licensing and Sweet Nirvana Products and intellectual property
licensing, specifically in States and in accordance with State Law, that allow
for the consumption of marijuana or marijuana products either recreationally and
or medicinally.


4.3 The Licensee will also have the first right of refusal to the exclusive
marketing, distribution and consulting service model licensing and Sweet Nirvana
Products and intellectual property licensing, in Canada if as and when
legislation is passed in Canada for the legalization and importation of
Marijuana and Marijuana products.


3

--------------------------------------------------------------------------------

5.      INSPECTION AND QUALITY STANDARDS


5.1 The quality of the Licensees' Products shall meet a standard of reasonable
quality and service, which shall be determined in the sole discretion of the
Licensor (the "Reasonable Quality and Service").


5.2  The Licensor may request a sample of the Licensees' Re-Sale Products, at
the Licensor's sole expense, to determine whether they meet the Reasonable
Quality and Service.  If the Licensor requests a sample of the Licensees'
Re-Sale Products, the Licensee shall promptly provide the sample.
 
5.3  In the event that the Licensor determines that the Licensees' Re-Sale
Products do not meet the Reasonable Quality and Service, the Licensor shall give
the Licensee notice, within seven (7) days of receiving the sample of the
Licensees' Products.


The notice shall outline the deficiencies and provide that within sixty (60)
days from the date that the Licensee receives the notice the Licensee shall
remedy the deficiencies outlined in the notice.  If the deficiencies are not
cured within this sixty (60) day period, the Licensor may deliver written notice
to the Licensee terminating this Agreement.


5.4  The Licensor shall, at their own cost, provide a proprietary notice on the
Licensees' Re-Sale Products, and the Licensees' Re-Sale Products promotional
material and product catalogues.  The proprietary notice shall be determined,
from time to time set out in written notice to the Licensee by the Licensor
acting reasonably.


6.    SUB-LICENSE


6.1  The Licensee shall be entitled to grant sub-licenses to any person at the
Licensees  upon written notice and reasonable approval to Licensor.  Licensee
shall require the Sub-Licensee to (a) execute an agreement with identical terms
and conditions to this Agreement and (b) provide an definitive copy of the
sub-license agreement with the Sub-Licensee to Licensor, as a pre-condition to
such Sub-License.  Licensor shall be included as a party of interest and
beneficiary of any Sub-License Agreement.


7.   USE OF THE PRODUCTS AND BRAND


7.1  The Licensee shall comply with all laws, State and Federal as they apply to
the Products and Brands, of the Licensors' Products.


8. WHITE PAPER LABELLING


8.1 The Licensee may not sell or distribute the Licensor's Products under
another name with out the expressed written consent of the Licensor.


9. OWNERSHIP OF THE PRODUCTS AND BRAND


9.1  The Licensee acknowledges that all right, title, interest, ownership and
any goodwill in and to the Products and Brands, with any improvements,
inventions and other intellectual property shall at all times remain the
property of the Licensor.


4

--------------------------------------------------------------------------------

10. CONSIDERATION AND PERFORMANCE MILESTONES


a)
Licensee shall pay to Licensor an aggregate total $2,100,000 USD, comprised of
payments of twenty five thousand ($25,000) of which the receipt is hereby
acknowledged; and twenty five thousand ($25,000) on or before May 15, 2017and
fifty thousand ($50,000) on or before May 31, 2017; and the balance of two
million ($2,000,000) on or before September 30, 2017.



b)
 The Licensor under the terms of this agreement has no entitlement to a royalty
or any share consideration as a result of this entering into this agreement.



c)
On request by Licensor from time to time, Licensee shall provide to Licensor
complete information, particulars, documents and records of or related to
Licensee's use of the Technology, its manufacturing, selling, licensing and
other dispositions of Licensee's Products, and of its Net Sales Price.



10.2 The Licensee agrees to keep and maintain records in sufficient detail for
the purpose of determining the Sales Revenue for the Accounting Period (the
"Sales Revenue Records").


10.3 The Licensee shall keep and preserve the Sales Revenue Records for the
duration of this Agreement and for a period of seven (7) years thereafter.  If
the Licensor fails to keep and preserve the Sales Revenue Records for this
period of time the Licensor may deliver written notice to the Licensee
terminating this Agreement.


10.4  The Licensor may request inspection of the Sales Revenue Records, at the
sole expense of the Licensor.  If the Licensor requests inspection of the Sales
Revenue Records, the Licensee shall promptly provide reasonable access to the
books and records by an independent auditor to verify payment made by the
Licensee to the Licensor.


10.5  If the Licensee refuses to provide to the Licensor the Sales Revenue
Records, fails to keep and maintain the Sale Revenue Records, or refuses access
to the Licensee's  premises to inspect and commission audits the Licensor may
deliver written notice to the Licensee terminating this Agreement.


10.6  The Licensee shall be liable for interest at a rate of two (1%) percent
per month (12% annually) compounded annually on any overdue payment, or any
other payment payable under this Agreement, commencing on the date that the
payment becomes dues.


10.7  The Licensor may terminate this Agreement upon delivery of written notice
to the Licensee if the Licensee has not fulfilled its obligations, and such
obligations are not fulfilled within thirty (60) days following delivery to the
Licensee by the Licensor of written notice identifying the non-fulfilment and
stating its intention to terminate this Agreement if the obligations are not
fulfilled within the thirty (60) days.


10.8  The Licensee's obligation to pay the Licensor pursuant to this Agreement,
or payment pursuant to any other clause in this Agreement, shall continue to
remain after the termination of this Agreement.








5

--------------------------------------------------------------------------------


11.  LICENSOR REPRESENTATIONS AND WARRANTIES


11.1  The Licensor represents and warrants that the Licensor has the power,
authority, and capacity to enter into this Agreement and other agreements and
instruments to be executed by the Licensor as contemplated by this Agreement and
to grant the rights intended to be granted to the Licensee under this Agreement
and to perform the Licensor's obligations under this Agreement.


12.  LICENSEE REPRESENTATIONS AND WARRANTIES


12.1  The Licensee represents and warrants that:


a)
the Licensee has the power, authority, and capacity to enter into this Agreement
and other agreements and instruments to be executed by the Licensor as
contemplated by this Agreement and to grant the rights intended to be granted to
the Licensee under this Agreement and to perform the Licensor's obligations
under this Agreement;



b)
the Licensee has the ability and authority to use and commercially exploit the
Technology in the Territory;



c)
the Licensee has the ability and authority to distribute, sell, sub-license and
market the Licensors' Products in the Territory;



d)
the execution of this Agreement is duly and validly authorized by all necessary
authorities and all necessary approvals have been sought;



e)
the execution of this Agreement is not inconsistent with, restricted by or in
breach or violation of any other contract, instrument or obligation of the
Licensee;



f)
this Agreement constitutes a legal, valid and binding obligation of the Licensor
enforceable against the Licensee;



g)
the Licensee is not an insolvent person within the meaning of applicable
bankruptcy, reorganization, insolvency or fraudulent conveyance law and will not
become an insolvent person as a result of the transactions contemplated by this
Agreement or any of the other agreements or instruments to be executed by the
Licensee as contemplated by this Agreement; and



h)
the Licensee shall not dispute or contest, directly or indirectly, the validity,
ownership or enforceability of the Licensor's right, title and interest in and
to the Technology, and shall not take any other steps to the detriment of the
validity of the Technology during the term of this Agreement.

 
13.  CONFIDENTIAL INFORMATION AND TRADE-SECRETS


13.1  The Parties agree to keep the Confidential Information and the
Trade-Secrets provided to each other under this Agreement confidential and not
to disclose to any person or to use it for any purpose, except as may be
necessary in the proper discharge of their obligations under this Agreement.




6

--------------------------------------------------------------------------------

13.2   Prior to disclosing any Confidential Information to any person, Licensee
shall first obtain or cause to be obtained, written confidentiality agreements
incorporating all of the terms of part 13 of this Agreement with necessary
changes, from each and every person to whom such Confidential Information is to
be disclosed, including without limitation all directors, officers, employees
and contractors of Licensee, and all directors, officers and employees of
contractors of Licensee to whom any Confidential Information is to be
disclosed.  Without limiting the foregoing, the Licensee agrees to incorporate
into all contracts, with all of its employees and contractors, the obligation to
keep the Confidential Information and the Trade-Secrets provided to it by the
Licensor confidential.


13.3  The Licensee agrees and understands that if the Licensee discloses the
Confidential Information or Trade-Secrets, pursuant to clause 13.1 or 13.2 of
this Agreement, the Licensee shall be responsible for:


a)
ensuring that the recipient party of this information understands and maintains
its confidentiality; and



b)
keeping a list of all persons to whom this information is disclosed to.



13.4  Upon request of the Licensor, the Licensee shall provide the Licensor with
the list referred to in clause 13.3(b) of this Agreement, and the Certification
that this is a complete and accurate list.


13.5   Upon request of the Licensor, the Licensee shall provide to the Licensor
the Certification that they have complied with the obligation contained in
clause 13.3(a) of this Agreement.


13.6  The Confidential Information and the Trade-Secrets may only be disclosed
as is required to comply with binding orders of governmental entities or courts
of law that have jurisdiction over it, provided that the receiving party:


a)
gives the disclosing party reasonable written notice to allow the disclosing
party to seek a protective order or other appropriate remedy;



b)
discloses only such information as is required by the governmental entity or the
court of law; and



c)
uses commercially reasonable efforts, at the disclosing party's cost and
expense, to obtain confidential treatment for any of the disclosing party's
Confidential Information and the Trade-Secrets so disclosed.



13.7  The Licensor may terminate this Agreement immediately upon delivery of
written notice to the Licensee if the Licensee breaches the confidentiality
obligations contained in this Agreement, or does not provide the Certification
when requested to do so.


13.8 The Licensee shall use the same or greater degree to prevent any
unauthorized disclosure or use of the Confidential Information and the
Trade-Secrets as it uses to protect its own confidential information of a like
nature.


13.9 The Licensee's obligation not to disclose and to prevent the disclosure of
the Confidential Information and the Trade-Secrets shall continue to remain
after the termination of this Agreement.


13.10  Upon termination of this Agreement, the Licensee shall return to the
Licensor all the Confidential Information and the Trade-Secrets, in its
possession, custody or control.  The Licensee shall also provide the Licensor
with the Certification that the Licensee has complied with this obligation.


7

--------------------------------------------------------------------------------

14.  PROTECTION AND PRESERVATION


14.1  The Licensor and the Licensee mutually covenant that they will at all
times use their best efforts to preserve the value and validity of the
Licensor's Products and Brands.


14.2  The Licensee shall promptly give notice to the Licensor of any conflicting
use, act of infringement, appropriation, and any action or threatened action by
any person alleging that the use of the Products or Brands infringes the rights
of a third person (the "Unauthorized Use").


14.3  If, after three (3) months from the time the Licensor has knowledge of the
Unauthorized Use, the Licensor declines or fails to defend or protect the
Products or Brands, the Licensee may provide the Licensor with an opinion as to
the substantial likelihood of success from an independent competent counsel in
the field of intellectual property (the "Opinion").


14.4  If, after three (3) months from the time the Licensor receives the
Opinion, the Licensor declines or fails to defend or protect the Products or
Brands, the Licensee shall have the right, at its own cost, to prosecute, defend
or assume conduct of the prosecution or defence of the Products or Brands
provided that the Licensee:


a)
retains the legal counsel approved by the Licensor; and



b)
regularly consults the Licensor's designated Attorney in privilege communication
in order to:



i.
keep the Licensor fully informed of the progress of the proceedings;



ii.
consult the Licensor on all legal matters pertaining to the proceedings; and



iii.
provide the Licensor with copies of all pleadings and correspondence pertaining
to the proceedings.



The Licensee and Licensor agree that the proceeds and any damages awarded in
these proceedings shall be considered, the Licensee's after legal and attorney
costs have for such action have been deducted from such proceeds or damages
awarded.
 
14.5  In all such proceedings, each of the Parties shall cooperate and assist
the other to the fullest extent possible on any such negotiations and
proceedings.


14.6 If the Licensor is a party to proceedings, referred to in clause 14 of this
Agreement, the Licensor may in its sole discretion settle any dispute with any
third party at any time without notice or compensation to the Licensee.


8

--------------------------------------------------------------------------------

15.  TERMINATION


15.1  The Licensor may terminate this Agreement:


a)
For cause immediately upon delivery of written notice to the Licensee if the
Licensee breaches this Agreement, and such breach is not cured within ninety
(90) days following delivery to the Licensee by the Licensor of written notice
identifying the breach and stating its intention to terminate this Agreement if
the breach is not cured within the ninety (90) days or some other mutually
agreed upon time frame;



b)
Immediately upon delivery of written notice to the Licensee in the event the
Licensor has an agreement (or memorandum of understanding) to sell the
Licensor's Products and Brands outright, subject to Licensee's and or it's
company or companies' right of first refusal.



c)
immediately upon delivery of written notice to the Licensee if bankruptcy or
insolvency proceedings have been initiated for the distribution of the assets of
the Licensor;



d)
immediately upon delivery of written notice to the Licensee if there is a Change
of Control (subsequently defined) in respect of the Licensee without the prior
written consent of the Licensor;



e)
immediately upon delivery of written notice to the Licensee if the Licensee
assigns or attempts to assign this Agreement or any rights granted hereunder
without the prior written consent of the Licensor; and



f)
immediately upon delivery of written notice to the Licensee if the Licensor
notifies the Licensee that the Licensee has received from the Licensor during a
consecutive twelve (12) month period three (3) or more notices relating to a
default under this Agreement, whether or not such defaults have been cured.



g)
The Licensee and or its company or companies shall have the right of first
refusal to purchase all or part of the Licensor's Products, Brands and any other
property of the Licensor should they come up for sale for any reason.



15.2  Upon the termination of this Agreement the Licensee shall deliver to the
Licensor all the Licensees' Products, and cease using the Products and Brands.


16.  NOTICES


16.1   Any notice, consent, or other communication required or authorized under
this Agreement to be given by either party to the other party shall be in
writing, shall be deemed to be properly given when actually transmitted or
delivered, and shall be delivered to the Parties at their respective addresses
as set out below or at such other address as may be designated by written notice
of the Party:


in the case of the Licensor to:


              and


in the case of the Licensee to:


 
9

--------------------------------------------------------------------------------

17.  GUARANTEE AND INDEMNITY


17.1  The Licensor shall indemnify and undertake to defend the Licensee and its
affiliates, shareholders, directors, officers, employees and agents and hold
them harmless against all claims, suits, proceedings, demands, actions of any
nature or kind whatsoever, damages, judgments, costs, expenses and fees
(including, but without limitation, reasonable legal expenses) arising out of or
in any way connected with the manufacture, use marketing or sale of the
Licensor's Products.


17.2  The Licensee agrees to cooperate fully with and assist the Licensor in the
defence of such claim and execute such documents and does such acts and things
as in the opinion of the Licensor may be reasonably necessary.


18.  FURTHER ASSURANCES


18.1  The Parties shall from time to time, at its own expense, execute and
deliver all such other and further deeds, documents, instruments and assurances
as may be necessary or required to carry out and to put into effect the purpose
and intent of this Agreement.




19.  RELATIONSHIP OF PARTIES


19.1  This is an arms-length transaction, nothing in this Agreement is intended,
nor shall it be deemed, to confer on or constitute either party as the agent of
the other or to create a subsidiary, joint venture, franchise or similar
relationship between the parties.


19.2  Neither party shall have the power to obligate or bind the other party in
contract, tort or otherwise howsoever except as provided in this Agreement.


20.  SURVIVAL


20.1  All obligations of the Licensor and the Licensee which expressly or by
their nature survive the termination or expiration of this Agreement shall
continue in full force and effect.


21.  FORCE MAJEURE


21.1  Neither party shall be responsible to the other for the non-performance or
delay in performance (other than the payment of money) occasioned by any causes
beyond its control including, without limitation, acts of civil or military
authority, strikes, lockouts, embargoes, insurrections, acts of God or acts of
terrorism.


21.2  If any such delay occurs, any applicable time period shall be extended for
a period equal to the time lost, provided that the party affected makes
reasonable efforts to mitigate the consequences of such an event and gives the
other party prompt notice of any such delay.


22.  ASSIGNMENT AND CHANGE OF CONTROL


22.1  This Agreement and the license rights granted hereunder, or any part
thereof, may not be assigned or transferred by the Licensee without the prior
written consent of the Licensor.


22.2  Any change in the control or identity of the Licensee, be it direct or
indirect, including without limitation, by sale of all or a substantial portion
of the assets of the Licensee, merger, material change in control and management
of the Licensee or otherwise, shall be deemed to be an assignment ("Change of
Control").


10

--------------------------------------------------------------------------------

23.  AGREEMENT BINDING ON SUCCESSORS AND ASSIGNS


23.1  This Agreement shall enure to the benefit of and is binding upon the
Parties and their respective affiliates, successors and permitted assigns.


24.  ENTIRE AGREEMENT AND NO WAIVER OF RIGHTS


24.1  This Agreement constitutes the entire Agreement between the Parties with
respect to the subject matter herein and supersedes all prior agreements,
understandings, negotiations, discussions, and representations, written or oral,
between the Parties with respect thereto.




24.2  There are no representations, promises, warranties, covenants or
undertakings other than those contained in this Agreement, which together
represent the entire understanding of the Parties.


24.3  This Agreement may not be released, amended or modified by the Parties in
any matter except by written instrument signed on behalf of each of the Parties
by their duly authorized officers or representatives.


24.4  The failure of or delay on the part of any party hereto to enforce any of
its rights under this Agreement shall not be deemed to be a continuing waiver or
a modification by such party of any of its rights under this Agreement, and any
party, within the time provided by the applicable law, may commence appropriate
legal proceedings to enforce any or all of its rights under this Agreement, and
any prior failure to enforce or delay in enforcement shall not constitute a
defence.


24.5  This Agreement may not be amended except by written agreement between the
Parties.


25.  COUNTERPARTS


25.1  This agreement may be executed in any number of counterparts, and may be
delivered by facsimile.  All of these counterparts shall for all purposes
constitute one agreement, binding on the parties, notwithstanding that all
parties are not signatories to the same counterpart.


26.  HEADINGS, CONSTRUCTION AND INTERPRETATION


26.1  The headings in this Agreement are for convenience of reference only and
shall have no legal effect in the interpretation of the terms hereof.


26.2  The Parties acknowledge that this Agreement has been the subject of full
opportunity for negotiation and amendment and that the party who has taken the
role of drafter shall not suffer any adverse construction of any terms or
language of this Agreement because of such role.


11

--------------------------------------------------------------------------------

27.  SEVERABILITY


27.1  In the event that any part, section, article, clause, paragraph or
subparagraph of this Agreement shall be held to be indefinite, invalid, illegal
or otherwise voidable or unenforceable (the "Invalid Provision"), the entire
Agreement shall not fail on account thereof, and the balance of this Agreement
shall continue in full force and effect.


27.2  The Parties agree to negotiate to replace the Invalid Provision with a
valid provision which follows the original intent of the Invalid Provision as
closely as possible.


28.  GOVERNING LAW


28.1  This Agreement shall be governed by and construed in accordance with the
laws of the  State of Washington in force therein without regard to its conflict
of law rules.




28.2  The Parties agree that by executing this Agreement they have submitted to
the exclusive jurisdiction of a court of competent jurisdiction within the State
of Washington.  Nothing in this Agreement excludes the Parties from seeking
injunctive and equitable relief in a court of competent jurisdiction.


 
 
 
 
(THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY)








12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF the Parties have executed this Agreement with effect as of
the Effective Date.


Affordable Green Washington LLC.


/s/Jake George
___________________
Jake George
Title: Managing Member






Pacificorp Holdings, Ltd.


/s/Jason Sakowski
__________________
Jason Sakowski
Title: President/CEO










13

--------------------------------------------------------------------------------

 